DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The preliminary amendment of 10/5/20 has been entered in full. Claim 1 is canceled. New claims 2-18 are added, and are the pending claims.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 2-5, drawn to the subcombination that is a method of assaying for the presence of fibroblast cells expressing pro-N-cadherin in a sample and characterizing the same as having or not having pathological fibroblast cells, classified in CPC class G01N 33/50.
II. Claims 6-11, drawn to the combination of (1) a subcombination that is a method of method of assaying for the presence of fibroblast cells expressing pro-N-cadherin in a sample and characterizing the same as having or not having pathological fibroblast cells and (2) a subcombination that is a method of treating a subject characterized as having fibroblast cells expressing pro-N-cadherin by administering an anti-fibrotic therapeutic agent, classified in each class of the separate combinations.
III. Claims 12-18, drawn to the subcombination of a method of treatment of a condition associated with pathological fibroblast cells expressing pro-N-cadherin comprising administering an anti-fibrotic therapeutic agent, classification dependent on the administered therapeutic, for example classified in CPC Class A61K 39/3955 if the administered therapeutic is an antibody.
The inventions are independent or distinct, each from the other because:
Inventions I-III are related as subcombinations (I and III) disclosed as usable together in a single combination (II). The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination I can be used as a diagnostic without a separate treatment step, and subcombination III can be used for treatment without a separate diagnostic step. See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Each of Inventions I and III are related to Invention II as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the subcombination is also claimed separately. The subcombination of Invention I has separate utility as a diagnostic, and the subcombination of Invention II has a separate utility as a therapeutic.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 


Election(s) of Species
Two, three or four elections of species are required, depending on the invention that is elected, as follows.
(1) Inventions I and II contains claims directed to the following patentably distinct species of assaying means:
Antibody against pro-N-cadherin; microarray chip having one or more nucleic acids; microarray chip having one or more polypeptides that can bind to fibroblasts expressing pro-N-cadherin. 
Currently, claims 2, 5 and 6-11 are generic with respect to these species.
The species are independent or distinct because each means of assaying pro-N-cadherin is molecule with a different structure; i.e., antibody, nucleic acid or polypeptide. In addition, these species are not obvious variants of each other based on the current record. 
There is an examination and search burden for the patentably distinct species as set forth above because at least the following apply: the species have acquired a separate status in the art due to their recognized divergent subject matter (described above) and thus the prior art applicable to one species would not likely be applicable to another species; and the species require a different field of search (employing different search queries).

(2) Inventions I-III contain claims directed to, or encompassing, the following patentably distinct species of fibrosis: 
Pulmonary fibrosis, cystic fibrosis, idiopathic pulmonary fibrosis, progressive massive fibrosis, scleroderma, obliterative bronchiolitis, Hermansky-Pudlak syndrome, asbestosis, silicosis, chronic pulmonary hypertension, AIDS associated pulmonary hypertension, sarcoidosis, tumor stroma in lung disease, asthma, primary biliary cirrhosis (PBC), schistosomal liver disease, liver cirrhosis, hypertrophic cardiomyopathy, dilated cardiomyopathy (DCM), fibrosis of the atrium, atrial fibrillation, fibrosis of the ventricle, ventricular fibrillation, myocardial fibrosis, Brugada syndrome, myocarditis, endomyocardial fibrosis, myocardial infarction, fibrotic vascular disease, hypertensive heart disease, arrhythmogenic right ventricular cardiomyopathy (ARVC), tubulointerstitial and glomerular fibrosis, atherosclerosis, varicose veins, and cerebral infarcts, gliosis, Alzheimer's disease, Duchenne muscular dystrophy (DMD), Becker's muscular dystrophy (BMD), gastrointestinal conditions selected from Crohn’s disease, microscopic colitis and primary sclerosing cholangitis (PSC), scleroderma, nephrogenic systemic fibrosis, cutis keloid, arthrofibrosis, Dupuytren's contracture,  mediastinal fibrosis, retroperitoneal fibrosis, myelofibrosis, Peyronie's disease, adhesive capsulitis,  renal fibrosis, nephritic syndrome, Alport's syndrome, HIV associated nephropathy, polycystic kidney disease, Fabry's disease, diabetic nephropathy, chronic glomerulonephritis, and nephritis associated with systemic lupus, progressive systemic sclerosis (PSS), chronic graft versus host disease, Grave's ophthalmopathy, epiretinal fibrosis, retinal fibrosis, subretinal fibrosis associated with macular degeneration, wet age-related macular degeneration (AMD), diabetic retinopathy, glaucoma, corneal fibrosis, post-surgical fibrosis of the posterior capsule following cataract surgery, post-surgical fibrosis of the bleb following trabeculectomy for glaucoma, conjunctival fibrosis, subconjunctival fibrosis, arthritis, fibrotic pre-neoplastic disease, fibrotic neoplastic disease; fibrosis induced by cancer chemotherapy, fibrosis induced by pesticides, fibrosis induced by radiation or cancer radiotherapy.
Currently, claims 2-4, 6-16 and 18 are generic with respect to these species.
The species are independent or distinct because each type of fibrosis has different diagnostic criteria. In addition, these species are not obvious variants of each other based on the current record. 
There is an examination and search burden for the patentably distinct species as set forth above because at least the following apply: the species have acquired a separate status in the art due to their recognized divergent subject matter (described above) and thus the prior art applicable to one species would not likely be applicable to another species; and the species require a different field of search (employing different search queries).

(3) Inventions II and III contain claims directed to, or encompassing, the following patentably distinct species of anti-fibrotic therapeutic agent:
Small molecule; polypeptide; siRNA or antibody.
Currently, claims 6, 7, 11, 12, 13, 17 and 18 are generic with respect to these species.
The species are independent or distinct because each type of therapeutic agent has a different molecule structure. In addition, these species are not obvious variants of each other based on the current record. 
There is an examination and search burden for the patentably distinct species as set forth above because at least the following apply: the species have acquired a separate status in the art due to their recognized divergent subject matter (described above) and thus the prior art applicable to one species would not likely be applicable to another species; and the species require a different field of search (employing different search queries).

(4) Inventions II and III contain claims directed to, or encompassing, the following patentably distinct species of additional therapeutic agent:
Anti-IL-13 agent, an anti-IL-4 agent, a combination anti-IL-13/anti-IL-4 agent, pirfenidone, an anti-LOXL2 antibody, N-acetylcysteine, an anti-TGF-B antibody, an anti-avB6 integrin antibody, an anti-CTGF antibody, an anti-CCL2 antibody, a somatostatin analog, an angiotensin IJ inhibitor, carbon monoxide, thalidomide, tetrathiomolybdate, doxycycline, minocycline, or a tyrosine kinase inhibitor.
Currently, claims 6-10 and 12-17 are generic with respect to these species.
The species are independent or distinct because each type of therapeutic agent has a different molecule structure. In addition, these species are not obvious variants of each other based on the current record. 
There is an examination and search burden for the patentably distinct species as set forth above because at least the following apply: the species have acquired a separate status in the art due to their recognized divergent subject matter (described above) and thus the prior art applicable to one species would not likely be applicable to another species; and the species require a different field of search (employing different search queries).

Applicants are required under 35 U.S.C. 121 to elect a single disclosed species of (1) assaying means (if Invention I or II is elected), (2) fibrosis (if Invention I, II or III is elected), (3) anti-fibrotic therapeutic agent (if Invention II or III is elected) and/or (4) additional therapeutic agent (if Invention II or III is elected) for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
Applicants are advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, Applicants must indicate which of these claims are readable on the elected species.
Should Applicants traverse on the ground that the species are not patentably distinct, evidence should submitted or identified as of record, showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, Applicants will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 

Applicants are reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646